Name: Commission Regulation (EEC) No 2907/84 of 16 October 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 84 Official Journal of the European Communities No L 275/9 COMMISSION REGULATION (EEC) No 2907/84 of 16 October 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 19 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 275/ 10 Official Journal of the European Communities 18 . 10 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 |07.01-15 | 07.01 All New potatoes 1601 288,31 78,66 241,24 25,68 48 241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 19 893 3 554,23 982,37 3009,54 316,31 605388 1 107,01 258,05 1.30 07.01-45 1 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 4043 722,43 199,67 611,72 64,29 123051 225,01 52,45 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 410 73,40 20,28 62,15 6,53 12503 22,86 5,32 1.70 07.01-67 ex 07.01 H Garlic 3499 625,19 172,80 529,38 55,64 106488 194,72 45,39 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 1 59,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 21 688 3 875,08 1071,05 3 281,22 344,86 660038 1 206,94 281,34 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 2460 439,68 121,52 372,30 39,13 74891 136,94 31,92 1.110 07.01-81 I 07.01-82 f 07.01 PI Cucumbers 3082 550,65 152,19 466,26 49,00 93 792 171,50 39,97 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1 211 715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 '07.01 S Sweet peppers 1 949 348,26 96,25 294,89 30,99 59320 108,47 25,28 1.130 07.01-97 07.01 T II Aubergines 2857 510,47 141,09 432,24 45,43 86947 158,99 37,06 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2673 477,68 132,03 404,48 42,51 81 363 148,78 34,68 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1 702 305,84 83,21 255,91 27,18 51 546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 3 555 635,32 175,60 537,96 56,54 108214 197,88 46,12 2.10 08.01-31 ex 08.01 B Bananas , fresh 2323 415,11 114,73 351,49 36,94 70 705 1 29,29 30,13 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 7053 1 260,28 348,33 1067,14 112,16 214662 392,53 91,50 2.40 ex 08.01-99 ex 08.01 H | Mangoes and guavas , fresh 10133 1 810,60 500,44 1 533,12 161,13 308 398 563,93 131,45 2.50 08.02 A I Sweet oranges , fresh : l l 2.50.1 08.02-02 l l 08.02-06 08.02-12  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 08.02-16 l l 18 . 10 . 84 Official Journal of the European Communities No L 275/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins 3003 536,61 148,31 454,37 47,75 91401 167,13 38,96 2.50.3 08.02-05lil \ 08.02-09 08.02-15 08.02-19  others 2797 499,88 138,16 423,27 44,48 85145 1 55,69 36,29 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1093 196,90 54,06 165,83 17,52 33491 61,01 14,27 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3 205 576,05 1 58,98 488,11 51,34 97928 179,14 41,40 2.60.3 08.02.28 08.02 B I  Clementines 1962 353,57 96,94 297,45 31,42 59 827 109,20 25,63 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 4214 753,06 208,14 637,65 67,02 128 268 234,55 54,67 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 954 349,26 96,53 295,74 31,08 59490 108,78 25,35 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70||  white 2477 442,72 122,36 374,87 39,40 75408 137,89 32,14 2.80.2 ex 08.02-70  pink 2832 506,12 139,89 428,56 45,04 86 208 1 57,64 36,74 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7662 1 369,02 378,39 1 159,22 121,83 233 1 84 426,40 99,39 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2125 379,73 104,95 321,54 33,79 64680 118,27 27,57 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 829 326,78 90,32 276,70 29,08 55661 101,78 23,72 2.110 08.06-33 \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1257 224,72 62,11 190,28 19,99 38 277 69,99 16,31 2.120 08.07-10 08.07 A Apricots 1967 354,35 97,29 298,45 31,53 60 273 109,79 25,69 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,11 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4025 723,45 199,67 613,00 64,47 122984 224,97 51,99 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 1 08.07 D Plums 1 943 347,19 95,96 293,98 30,89 59 1 36 108,13 25,20 2.170 08.08-11 1 08.08-15 ) 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons :ll \|| 2.190.1 ex 08.09-19  elongated 1 106 197,78 54,66 167,47 17,60 33687 61,60 14,35 2.190.2 ex 08.09-19  other 4342 775,89 214,45 656,98 69,05 132156 241,66 56,33 2.195 ex 08.09- 90 ex 08.09 Pomegranates 3340 596,87 1 64,97 505,39 53,1 1 101 664 185,90 43,33 2.200 ex 08.09-90 ex 08.09 Kiwis 11 721 2094,16 578,81 1 773,23 186,37 356 696 652,25 1 52,04 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 19 624 3 535,23 970,70 2977,52 314,63 601 320 1 095,40 256,32